Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Information Disclosure Statement
The prior art documents submitted by applicant in the Informational Disclosure Statements filed on October 22, 2021 and September 20, 2022 have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
Fifteen sheets for formal drawings were filed October 15, 2021 and have been accepted by the Examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.   

Election/Restrictions
Applicant’s election without traverse of claim 2 and the subsequent withdrawal of claims 3-8, 10 and 12 in the reply filed on September 7, 2022 is acknowledged.



Claim Rejections - 35 USC § 103
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 
Claims 2, 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamada et al. (US 2002/0027636 A1) in view of Oki et al. (5,728,592).
Regarding claims 2, 13 and 14, Yamada an electronic appliance (LD8 in Fig. 13, see paragraph 0400-0403) comprising: curved side surfaces (“first curved region” and “second curved region”); a plurality of display regions, the plurality of display regions comprising: a first region (“first flat region”) configured to display an image or a text in a first direction (see paragraph 0298 which discloses the display regions are used for displaying text and images); a second region (“second flat region”) configured to display an image or a text in a second direction different from the first direction; and a third region (“third flat region”) configured to display an image or a text in a third direction different from the first direction and the second direction; and a display panel (LD8 is a panel used for displaying).
Still regarding claims 2, 13 and 14, Yamada discloses TFT elements may be formed on the substrate in paragraph 0097.  Yamada teaches the claimed invention except for the specific structure of the TFT in the display panel.  Oki discloses a display panel comprising: a transistor, the transistor comprising: a first insulating layer (12 in Fig. 5B) over a flexible substrate (10); a semiconductor layer (20) over the first insulating layer; a gate electrode (22) overlapping with the semiconductor layer; a source electrode (14S) and a drain electrode (14D) electrically connected to the semiconductor layer; and a second insulating layer (21) over the semiconductor layer, the source electrode, and the drain electrode; wherein the semiconductor layer is in direct contact with a top surface and a side surface of the source electrode and a top surface and a side surface of the drain electrode (the semiconductor layer 20 is in direct contact with a top surface and a side surface of both the source and drain electrodes).  Since both inventions relate to display panels, one having ordinary skill in the art at the time of the invention would have found it obvious to use the transistor disclosed by Oki in the display of Yamada for the purpose of suppressing leak currents and increasing an area of the picture element electrodes.
Still regarding claims 2, 13 and 14, the proposed combination of Yamada and Oki teaches the claimed invention except for the semiconductor layer comprised of an oxide semiconductor layer comprising indium, gallium, and zinc.  However, these materials are ubiquitous in the art of semiconductor devices and as such, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use an oxide semiconductor layer comprising indium, gallium, and zinc for the purpose of forming a channel region having desirable ohmic properties, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.


Chris H. Chu
/CHRIS H CHU/           Primary Examiner, Art Unit 2874                                                                                                                                                                                                        September 29, 2022